Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5 and 8 - 17, drawn to an assembly, classified in B64D 27/26.
II. Claims 18 - 21, drawn to a kit of parts for forming a joint, classified in F16B 5/025.
III. Claims 22 and 23, drawn to a method of joining a first component to a second component, classified in B64F 5/10.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The Inventions also do not overlap in scope. This is because the product of Invention I comprises a second component that is connected to a first component such that a second interface surface of the second component faces a first interface surface of the first component; a spacer component disposed between the first interface surface and the second interface surface and configured to be pivotable relative to the first interface surface; a magnetic attachment mechanism configured to retain the spacer component in contact with the first interface surface in the absence of any other retaining mechanism; wherein one of the first component and the spacer component comprises a magnet and the other one of the first component and the spacer component comprises a ferromagnetic material, . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention I can be made by another and materially different process, such as a process which does not comprise measuring a configuration of a first interface surface and a configuration of a second interface surface; determining the configuration of at least one gap between the first interface surface and the second interface surface when the first component and the second component are arranged in a desired relative position and orientation, based on the results of the measuring; selecting at least one spacer component from a plurality of differently sized space components, based on the results of the determining; arranging and retaining the at least one spacer component on the first component such that a first surface of the spacer component ins in contact with the first interface surface; pivoting the at least one spacer component until a second surface of the spacer component opposite the first surface is aligned with the second interface surface when the second component is in the desired position and orientation; arranging the second component on the at least one spacer component such that the first component and the second component are in the desired relative position and orientation, the spacer component is in the at least one gap, and the spacer component is in contact with the first interface surface and the second interface surface; and connecting the first component to the second component, as required by the process of Invention III.
Inventions III and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention II can be made by another and materially different process, such as a process which does not comprise measuring a configuration of a first interface surface and a configuration of a second interface surface; determining the configuration of at least one gap between the first interface surface and the second interface surface when the first component and the second component are arranged in a desired relative position and orientation, based on the results of the measuring; selecting at least one spacer component from a plurality of differently sized space components, based on the results of the determining; arranging and retaining the at least one spacer component on the first component such that a first surface of the spacer component ins in contact with the first interface surface; pivoting the at least one spacer component until a second surface of the spacer component opposite the first surface is aligned with the second interface surface when the second component is in the desired position and orientation; arranging the second component on the at least one spacer component such that the first component and the second component are in the desired relative position and orientation, the spacer component is in the at least one gap, and the spacer component is in contact with the first interface surface and the second interface surface; and connecting the first component to the second component, as required by the process of Invention III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Inventions have acquired a separate status in the art due to their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726